PER CURIAM:
In these consolidated appeals, the Appellants appeal a district court judgment adopting a magistrate judge’s memorandum and recommendation and dismissing their complaint. The Appellants further appeal the district court’s order denying a motion filed under Rule 60(b) of the Federal Rules of Appellate Procedure and other orders concerning sanctions. We have reviewed the record and the district court orders and affirm on the reasoning of the district court. See Kirby v. General Elec. Co., No. CA-98-70-5-V (W.D.N.C. Feb. 9, 2000; Dec. 9, 2000; Feb. 7, 2001; Feb. 26, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.